Citation Nr: 0730740	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than November 3, 
2004, for a grant of special monthly compensation (SMC) based 
on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Morris D. Bernstein, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel
INTRODUCTION

The veteran had active service between March 1966 and July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Board notes that the issue has been recharacterized as 
shown above, following clarification from the veteran at his 
October 2006 hearing that he is only seeking an earlier 
effective date for his grant of aid and attendance benefits.  
He made clear that he is pursuing no additional issues at 
this time.  See hearing transcript at page 8.


FINDINGS OF FACT

1.  The veteran's claim for special monthly compensation 
based on the need for aid and attendance was received by VA 
on May 20, 2004.

2.  There is no evidence prior to November 3, 2004, that the 
veteran was unable to dress or undress himself or to keep 
himself ordinarily clean and presentable, required frequent 
need of adjustment of any special prosthetic or orthopedic 
appliance, was unable to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness, was unable to attend to the wants of nature, or 
that his mental or physical incapacity required care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for a grant of special monthly compensation 
based on the need for aid and attendance prior to November 3, 
2004, have not been met. 
38 U.S.C.A. § 1114(l), (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.1(p), 3.155, 3.351, 3.352, 3.400, 3.401 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2005 rating decision, the RO granted special monthly 
compensation based on the need for regular aid and 
attendance, effective from November 3, 2004.  The RO 
explained that the effective date of award of benefits was 
based upon the date of the grant of service connection for 
prostate cancer, which the RO deemed was the first date the 
evidence of record showed that the veteran met the criteria 
for aid and attendance benefits.  The veteran, however, 
contends that the effective date should be the date of the 
law allowing presumptive service connection for Diabetes 
Mellitus secondary to exposure to Agent Orange.  See hearing 
transcript at page 5.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. The effective date of an increase in 
disability compensation shall be the earliest date that it 
was factually ascertainable that an increase in disability 
had occurred, if a claim was received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of claim. 38 C.F.R. § 3.400(o)(2).  An award of aid 
and attendance and housebound benefits is effective, except 
as provided in § 3.400(o)(2), the date of receipt of claim or 
date entitlement arose, whichever is later.  
38 C.F.R. § 3.401(a)(1).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran that may be 
interpreted as applications or claims -- formal and informal 
- for benefits. In particular, VA is required to identify and 
act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a veteran or his duly authorized representative may 
be considered an informal claim. Such an informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  

In this case, the veteran submitted a statement received by 
VA on May 20, 2004, which indicates that "the veteran 
contends that he does meet the criteria for more special 
monthly compensation."  Prior to this, in a November 2003 
statement, the veteran stated that he wished to withdraw all 
issues under appeal at that time.  As such, the date of 
receipt of the May 20, 2004, statement can be the earliest 
time at which it can be construed that the veteran's claim 
was received.  The question becomes when did entitlement to 
aid and attendance benefits arise.  The later of these two 
dates is the appropriate effective date for the benefit under 
38 C.F.R. § 3.401(a)(1).

Evidence showing that the veteran is so helpless as to be in 
need of regular aid and attendance may warrant special 
monthly compensation. 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.351.  In determining the need for regular aid 
and attendance, the following will be considered: the 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made. The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a).  Thus, it 
must be determined when such a need arose in this particular 
case.  

Private medical evidence is associated with the claims folder 
showing treatment for diabetes mellitus dating back to June 
1996.  See Saint Francis Hospital records.  The records show 
that he was hospitalized for his poorly controlled diabetes 
at that time and again in April 2003.  Id.  August 1996 
records note that the veteran had "marginally controlled 
diabetes" at that time.  Id.  Private and VA records 
throughout the file show continued treatment for diabetes.  
There is no doubt that the veteran has been diagnosed with 
diabetes since at least 1996.  The question, however, is when 
he became so helpless as to be in need of regular aid and 
attendance for this or any other condition.  38 U.S.C.A. § 
1114(l); 
38 C.F.R. § 3.351.  

The first medical evidence suggesting that the veteran is in 
need of aid and assistance due to his disabilities is found 
in the April 2005 statement by the veteran's private 
physician, Dr. Sarlis.  The physician summarized the 
veteran's condition as including prostate cancer, as well as 
a complex history of diabetes with the "classic 
manifestation" of severe insulin resistance and secondary 
complications including glaucoma, cataracts, neuropathy, 
chronic pain, and hyperlipidemia.  The doctor went on to 
explain that due to these conditions, the veteran has 
"multiple functional limitations," including poor eyesight, 
modestly impaired fine motor skills, diabetic polyneuropathy, 
and decreased mobility.  These limitations are met against 
"active functional requirements," including administration 
of insulin injections and oral medications, frequent monitory 
of fingerstick blood glucose levels, meticulous keeping of 
fingerstick glucose measurement logs, blood pressure home 
monitoring, and maintenance of a home glucometor device.  The 
doctor went on to record his observations that the veteran's 
spouse is instrumental in his home care and provides a 
significant percentage of that care.  The doctor stated that 
he considers the veteran "essentially unable to perform the 
above functions relevant to his self-care in an adequate 
manner."  

An August 2005 follow-up note from Dr. Sarlis also summarizes 
the veteran's medical history, consistent with the evidence 
of record.  Based upon that summary, the doctor concludes 
that the veteran "could have been eligible, at least in 
retrospect, for 'regular aid and attendance' status for his 
long term endocrine problem since June 12, 1996."  This 
refers to the date of the veteran's treatment at the Saint 
Francis Hospital, discussed above.  

While the Board appreciates the doctor's opinion, it is 
speculative.  It couches the opinion in terms of "could have 
been eligible, at least in retrospect, for "regular aid and 
attendance" status for his long term endocrine problem since 
June 12, 1996."  The use of speculative language has been 
addressed by the U.S. Court of Appeals for Veterans Claims in 
Morris v. West, 13 Vet. App. 94, 97 (1999); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (opinion that veteran's time as 
a prisoner of war could have precipitated the initial 
development of his lung condition found too speculative).  
Dr. Sarlis admitted he was not the veteran's treating 
physician during the time period he discusses.  Although he 
claims to be familiar with the requirements for regular aid 
and attendance, he does not innumerate them in his letter and 
which applied to the veteran during the time period he 
discusses.  However, even if the Board were to concede that 
this letter provided the evidence necessary to grant the 
benefit in this case, the Board could not legally do so.  
This evidence cannot be used to go around the facts in this 
case which show that the veteran had not made an application 
(claim) for special monthly compensation prior to May 20, 
2004.  Additionally, the RO granted the effective date of 
November 3, 2004, because it was the earliest date the RO 
found that it could determined that an increase in disability 
had occurred.  The RO granted this date as the effective date 
because it coincided with the date that service connection 
was established for prostate cancer and the veteran was 
awarded a 100 percent evaluation.  

The Board finds that the earliest evidence of the veteran's 
need for aid and assistance benefits is the April 2005 
medical opinion which addressed the veteran's need for aid 
and attendance with specificity.  Thus, when comparing the 
date of receipt of claim (May 20, 2004) to the date the 
veteran's need for aid and assistance became factually 
ascertainable (April 22, 2005), the later of the two is the 
date of the medical opinion.  Under 38 C.F.R. § 3.401(a)(1), 
this would therefore be the appropriate effective date of the 
benefit.  The Board notes that the RO's finding of an 
effective date of November 3, 2004, the date of the grant of 
service connection for prostate cancer, is more favorable to 
the veteran, and will therefore be unaltered.

The Board also notes the veteran's argument that his proper 
effective date is the date on which service connection for 
Type II diabetes mellitus became a presumptively service 
connected condition.  The Board recognized and understands 
the veteran's argument, but again points to 38 C.F.R. 
§ 3.401(a)(1), which establishes that the effective date for 
aid and attendance benefits is the date of receipt of claim 
or date entitlement arose, whichever is later.  It is 
established in the discussion above, that entitlement to aid 
and attendance benefits arose in April 2005.  Because 
entitlement to the benefit was not established as of the date 
that the law was changed allowing presumptive service 
connection for diabetes, an effective date earlier than 
November 3, 2004, is not warranted.  

Overall, it has not been shown that the veteran was so 
helpless that he was unable to protect himself from the 
dangers and hazards of his daily environment, and therefore 
needed aid and attendance before November 3, 2004.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran several letters satisfying VA's duty to 
notify.  See VA letters to the veteran dated December 2004, 
September 2005, and March 2006.  The veteran was notified of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  The September 2005 letter also notified the veteran 
that it is his responsibility to ensure VA receives all 
relevant evidence.  And, the March 2006 letter informed of 
the type of evidence necessary to establish an effective 
date, as is required under Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VA, therefore, met it's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements and VA and private treatment records have been 
associated with the claims folder.  The veteran was afforded 
a Board hearing in October 2006 and the transcript is also of 
record.  The veteran has been afforded several opportunities, 
but has not notified VA of any additional available relevant 
records with regard to his claim.

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

An effective date earlier than November 3, 2004, for the 
award of special monthly compensation based on the need for 
aid and attendance is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


